



Legacy Reserves LP
Long-Term Incentive Plan
Grant of Phantom Units (Cash) Under Subjective Component of Long-Term Equity
Incentive Compensation
Grantee:
Grant Date:
1.
Grant of Phantom Units.  Legacy Reserves LP (the “Partnership”) hereby grants to
you             Phantom Units under the Amended and Restated Legacy Reserves LP
Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth
under this Grant of Phantom Units (Cash) Under Subjective Component of Long-Term
Equity Incentive Compensation Agreement (this “Agreement”) and in the Plan,
which is attached hereto as Appendix A and is incorporated herein by reference
as a part of this Agreement.  A Phantom Unit is a notional Unit of the
Partnership that is subject to the forfeiture and non-transferability provisions
set forth below in this Agreement.  Each Phantom Unit granted to you also
includes a tandem Distribution Equivalent Right (“DER”), which provides that
when the Partnership makes a cash distribution with respect to a Unit, an amount
of cash with respect to each of your Phantom Units equal to the amount of the
quarterly distribution paid on such Unit will be accrued and on the vesting
date, such accrued amounts will be payable to you with respect to the number of
your Phantom Units actually vested.  No accrued distribution amounts will be
payable with respect to unvested or forfeited Phantom Units. The terms of this
Agreement are set forth below.  In the event of any conflict between the terms
of this Agreement and the Plan, the Plan shall control. Capitalized terms used
in this Agreement but not defined herein shall have the meanings ascribed to
such terms in the Plan, unless the context requires otherwise.

2.
Regular Vesting.  Except as otherwise provided in Section 3 below, the Phantom
Units granted pursuant to this Agreement shall vest on               .

Your “employment with the Partnership” (as defined in Section 3), or any of its
Affiliates, as the case may be (the “Employer”), must be continuous from the
Grant Date through the applicable vesting date in order for the Phantom Units to
become vested under the provisions of this Agreement.
3.
Events Occurring Prior to Regular Vesting.

(a)
Death or Disability.  If your “employment with the Employer” (as defined below
in this Section 3) terminates as a result of your death or you become disabled
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended and in effect from time to time (the “Code”)), the Phantom Units
automatically will become fully vested.

(b)
Termination by the Employer other than for Cause.  If your “employment with the
Employer” (as defined below in this Section 3) is terminated by the Employer for
any reason other than “Cause” (as defined below in this Section 3), as
determined by the Employer, the Phantom Units then held by you automatically
will become fully vested.

(c)
Other Terminations.  If your “employment with the Employer” (as defined below in
this Section 3) should terminate for any reason other than as provided in
Sections 3(a) and (b) above, all unvested Phantom Units then held by you
automatically shall be forfeited and cancelled without payment upon such
termination.  Upon forfeiture of a Phantom Unit, the tandem DER, along with any
associated accrued distribution of cash with respect to the tandem DER, shall
automatically be cancelled without payment.

(d)
Change of Control.  All outstanding Phantom Units held by you automatically
shall become fully vested upon a Change of Control.






--------------------------------------------------------------------------------





For purposes of this Section 3, “employment with the Employer” or “employment
with the Partnership” shall include being an employee of or a director (or
equivalent) or consultant to the Partnership or an Affiliate.
For purposes of this Section 3, “Cause” means any of the following:
(i)    the Grantee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of the Partnership or
its direct or indirect subsidiaries (whether or not for personal gain) or
involving acts of theft, fraud, embezzlement, moral turpitude or similar
conduct;
(ii)    the Grantee’s repeated intoxication by alcohol or drugs during the
performance of his duties;
(iii)    malfeasance in the conduct of Grantee’s duties, including, but not
limited to, (A) willful and intentional misuse or diversion of any of the
Partnerships’ or its subsidiaries’ funds, (B) embezzlement or (C) fraudulent or
willful and material misrepresentations or concealments on any written reports
submitted to any of the Partnership or its subsidiaries;
(iv)    the Grantee’s material failure to perform the duties of the Grantee’s
employment consistent with his position, or material failure to follow or comply
with the reasonable and lawful written directives of the Board;
(v)    a material breach of the Grantee’s employment agreement; or
(vi)    a material breach by the Grantee of written policies of the Partnership
concerning employee discrimination or harassment.
(e)
Notice and Cure Opportunity in Certain Circumstances. The Grantee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute “Cause” under Section 3 hereof according to the following
terms: The Board will cause the Partnership to give the Grantee written notice
stating with reasonable specificity the nature of the circumstances determined
by the Board in good faith to constitute “Cause.” If, in the good faith judgment
of the Board, the alleged breach is reasonably susceptible to cure, the Grantee
will have fifteen (15) days from his receipt of such notice to effect the cure
of such circumstances or such breach to the good faith satisfaction of the
Board. The Board will state whether the Grantee will have such an opportunity to
cure in the initial notice of “Cause” referred to above. If, in the good faith
judgment of the Board the alleged breach is not reasonably susceptible to cure,
or such circumstances or breach have not been satisfactorily cured within such
fifteen (15) day cure period, such breach will thereupon constitute “Cause”
hereunder.

4.
Payment Upon Vesting of Phantom Units and Payment of Amounts Due Under DERs.

(a)
Subject to the tax withholding requirements of Section 5 below, not later than
seventy-four (74) days following the date on which a Phantom Unit vests
hereunder, the Partnership shall pay to you in a single lump sum in cash in
respect of each Phantom Unit an amount equal to the Fair Market Value of a Unit
(determined as of the vesting date of the Phantom Unit).  Subject to any tax
withholding requirements of Section 5 below, not later than seventy-four (74)
days following any date on which a Phantom Unit vests hereunder, the Partnership
shall mail or otherwise deliver to you, in a single lump sum in cash in respect
of each DER granted in tandem with a Phantom Unit, an amount of cash equal to
all accrued cash distributions on such Unit.  Upon vesting of a Phantom Unit,
the related DER shall automatically terminate and be forfeited; provided,
however, that all accrued cash distributions through such date shall remain
payable in accordance with the immediately preceding sentence. 






--------------------------------------------------------------------------------





(b)
Notwithstanding the preceding provisions of Section 4(a), to the extent that
(i) the limitations (set forth in Code Section 409A and regulations or other
regulatory guidance issued thereunder) on payments to specified employees, as
defined in Code Section 409A and regulations or other regulatory guidance issued
thereunder, apply to you and (ii) at any time prescribed under Code Section 409A
and regulations or other regulatory guidance issued thereunder, you are a key
employee, as defined in Code Section 416(i) without regard to paragraph 5
thereof, except to the extent permitted under Code Section 409A and regulations
or other regulatory guidance issued thereunder, no distribution or payment that
is subject to Code Section 409A shall be made under this Agreement on account of
your separation from service, as defined in Code Section 409A and the
regulations or other regulatory guidance issued thereunder, with the Employer
(at any time when you are deemed under Code Section 409A and regulations or
other regulatory guidance issued thereunder to be a specified employee, as
defined in Code Section 409A and regulations or other regulatory guidance issued
thereunder, and any equity interest of the Employer is publicly traded on an
established securities market or otherwise) before the date that is the first
day of the month that occurs six (6) months after the date of your separation
from service (or, if earlier, your date of death or any other date permitted
under Code Section 409A and regulations or other regulatory guidance issued
thereunder).

5.
Withholding of Tax.  Any amount payable pursuant to Section 4 shall be subject
to collection by the Partnership or an Affiliate, as applicable, of all
applicable federal, state and local income and employment taxes required to be
withheld in respect of such amount.

6.
No Rights as a Unitholder.  You shall not be, or have any of the rights or
privileges of, a unitholder of the Partnership with respect to any Phantom Unit.

7.
Limitations Upon Transfer.  All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process.  Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

8.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Partnership and upon any person lawfully
claiming under you.

9.
Rights of Grantee.  Any benefits payable under Section 4 of this Agreement shall
be provided from the general assets of the Partnership or an Affiliate, as
applicable.  The Grantee’s rights hereunder shall not rise above those of a
general creditor of the Partnership or an Affiliate, as applicable.

10.
Entire Agreement and Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units and DERs, and any associated accrued
distributions of cash with respect to the DERs, granted hereby.  Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  Any
modification of this Agreement shall be effective only if it is in writing and
signed by both you and an authorized officer of the Company.

11.
Notices.  Any notices given in connection with this Agreement shall, if issued
to Grantee, be delivered to Grantee’s current address on file with the
Partnership, or if issued to the Partnership, be delivered to the Partnership’s
principal offices.

12.
Execution of Receipts and Releases.  Any payment of cash or property to Grantee,
or to Grantee’s legal representatives, heirs, legatees or distributees, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder.  The Partnership may
require Grantee






--------------------------------------------------------------------------------





or Grantee’s legal representatives, heirs, legatees or distributees, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
13.
Governing Law.  This grant shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

Legacy Reserves LP
Grantee
 
 
By: Legacy Reserves GP, LLC, its General Partner
 
 
 
By:                                                                        
By:                                                                        
 
 
Name:
Name:
 
 
Title:
Title:








--------------------------------------------------------------------------------







APPENDIX A
AMENDED AND RESTATED
LEGACY RESERVES LP
LONG-TERM INCENTIVE PLAN





